DETAILED ACTION
The present office action is responsive to the applicant’s filling  the application on 10/14/2021
The application has claims 1-9 present for examination. All the claims have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200364403), in view of He et al. (US 20220067284)


In regards to claims (1, 8 and 9), Choi teaches a non-transitory computer-readable recording medium storing a learning program that causes a computer to execute a process, the process comprising: acquiring a first input sentence and a first summary sentence into which the first input sentence is summarized (see para 65-67, receive a input sentence and based on associated data acquiring a first summary sentence of the input sentence); generating a second summary sentence to which the first summary sentence is partially-changed (see FIG. 3 and para 20-27, 40, 44, 65-67: generating a second summary sentence which changes the sentence by using the converted words); 
Although Choi teaches models, training them and enhancing their performance based on the training (see para 47, 54-55). However, Choi fails to specifically teach executing machine learning for a model to generate at least one summary sentence that corresponds to at least one input sentence, respectively, in response to an input of the at least one input sentence, such that a first probability of generating the first summary sentence in response to the input of the first input sentence becomes higher than a second probability of generating the second summary sentence in response to the input of the first input sentence, based on the first input sentence, the first summary sentence, and the second summary sentence.
He teaches executing machine learning for a model to generate at least one summary sentence that corresponds to at least one input sentence, respectively, in response to an input of the at least one input sentence, such that a first probability of generating the first summary sentence in response to the input of the first input sentence becomes higher than a second probability of generating the second summary sentence in response to the input of the first input sentence, based on the first input sentence, the first summary sentence, and the second summary sentence (see para 20-27, 40, 44: teaches machine learning model training using input text and a summary. Generating probability and updating the summarization model via backpropagation for updating the model and providing better summaries). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of He to modify the teachings of Choi, since it provides means to train and better tune the summarization model and make it more reliable to generate the sentence summary. 

In regards to claim 2, Choi doesn’t specifically teach wherein the model is capable of calculating a probability that each of a plurality of words appears in the at least one summary sentence, and is capable of generating the at least one summary sentence, based on the calculated probability, and wherein the machine learning includes: calculating a third probability with which each of a plurality of words appears in the first summary sentence, and calculating the first probability and the second probability, based on the third probability, with the model, and updating the model based on the first input sentence, the first summary sentence, and the second summary sentence in a case where the first probability is higher than the second probability.
He teaches wherein the model is capable of calculating a probability that each of a plurality of words appears in the at least one summary sentence, and is capable of generating the at least one summary sentence, based on the calculated probability, and wherein the machine learning includes: calculating a third probability with which each of a plurality of words appears in the first summary sentence, and calculating the first probability and the second probability, based on the third probability, with the model, and updating the model based on the first input sentence, the first summary sentence, and the second summary sentence in a case where the first probability is higher than the second probability (see para 20-27, 40, 44: teaches machine learning model training using input text and a summary. Using keywords from the input text and generating probability. Updating the summarization model via backpropagation for updating the model and providing better summaries). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of He to modify the teachings of Choi, since it provides means to train and better tune the summarization model and make it more reliable to generate the sentence summary. 

In regards to claim 3, Choi teaches wherein the process generates the second summary sentence by randomly selecting a named entity that appears in the first summary sentence, by masking the named entry, and by searching a training data group for the at least one summary sentence partially similar to the first summary sentence that includes the masked named entry (see FIG. 3 and at least para 64-66: teaches substitution of words, masking them and restoring the converted words to generate the summary sentence).

In regards to claim 4, Choi teaches wherein the process generates the second summary sentence by changing a numerical value included in the first summary sentence to another numerical value (see para 64-66: teaches changing numerical values from the input text).

In regards to claim 5, Choi teaches wherein the process generates the second summary sentence by randomly selecting a word included in the first summary sentence and by changing the word to another word other than the selected word (see FIG. 3 and at least para 64-66: teaches substitution of words, masking them and restoring the converted words to generate the summary sentence).

In regards to claim 6, Choi teaches wherein the at least one summary sentence that corresponds to a target input sentence is generated by using the model (see para 47-48, 65-67 teaches using the model  to improve the generated summary).

In regards to claim 7, Choi teaches wherein the model is a neural network (see para 55: neural network).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Saito et al. (US 20220138438): teaches learning method and text summarization. Input of text is received and a summary sentence is generated based on a pre-trained neural network model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144




/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144